Citation Nr: 1601405	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-36 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for otitis media, a tympanic membrane rupture (claimed as a rupture), and right Eustachian tube dysfunction.

3.  Entitlement to service connection for a deviated nasal septum with a left septal spur.

4.  Entitlement to service connection for a mucous retention cyst of the left maxillary sinus and sinusitis. 

5.  Entitlement to service connection for a back disorder, including as secondary to a service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) denying these claims, also a claim of entitlement to service connection for bilateral hearing loss.

In November 2012, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

The Board subsequently issued a decision in April 2013 affirming the denial of the hearing loss claim.  Consequently, absent an appeal to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC), the granting of a motion for reconsideration of that decision, or finding of clear and unmistakable error (CUE), the hearing loss claim is no longer at issue.

Also in April 2013, however, the Board instead remanded these remaining claims for further development and consideration.

Regrettably, though, the claim concerning the back disorder again must be REMANDED to the Agency of Original Jurisdiction (AOJ), although the Board is going ahead and deciding all of the other claims.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran's otitis media, tympanic membrane abnormality (claimed as a rupture), right Eustachian tube dysfunction, deviated nasal septum with left septal spur, and mucous retention cyst of the left maxillary sinus and sinusitis preexisted his military service and were not aggravated during or by his service, meaning chronically (i.e., permanently) worsened beyond their natural progression.

2.  The most probative (meaning most competent and credible) evidence of record also is against finding that his tinnitus began during his service or is otherwise related or attributable to his service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for otitis media, a tympanic membrane abnormality (claimed as a rupture), right Eustachian tube dysfunction, deviated nasal septum with a left septal spur, and mucous retention cyst of the left maxillary sinus and sinusitis.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  The criteria also are not met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the 
service-connection context, the notice should also address the "downstream" disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in October 2005.  Additional letters pursuant to the Dingess decision were issued in April and October 2008, so not until after initially adjudicating the claims in the August 2006 decision precipitating this appeal.  The claims more recently were readjudicated, however, in the July 2013 Supplemental Statement of the Case (SSOC), so even since providing that additional Dingess notice.  This is important to point out because, if notice was not provided prior to initially adjudicating a claim or if, as here, was provided but was inadequate or incomplete (such as because it did not address all elements of the claim), the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


Regarding the additional obligation to assist the Veteran with his claims, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence, such as concerning his evaluation and treatment since service, and provided him VA compensation examinations, including for necessary medical opinions.  He also was provided opportunity to set forth his contentions during the November 2012 hearing before the undersigned Veterans Law Judge of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge conducting a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  To this end, during the hearing the undersigned identified the claims being decided on appeal and focused on the elements necessary to substantiate them - specifically, the requirement of a nexus or correlation between these alleged disabilities and the Veteran's military service (either directly, presumptively, secondarily by way of a service-connected disability or, is pre-existing his service, by showing his service chronically aggravated them).  A deficiency in the conducting of the hearing is not alleged, and the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  Moreover, in the questioning and responses, the Veteran evidenced his actual knowledge of the type of evidence and information needed to support the claims and prevail in this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. 
Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's paper claims file and virtual record (i.e., electronic record).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and, (3) competent and credible evidence of a relationship, or nexus, between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).


The provisions of 38 U.S.C.A. § 1153, and it's implementing VA regulation, 
38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); and Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Otitis Media, Tympanic Membrane Abnormality, Right Eustachian Tube Dysfunction, Deviated Nasal Septum with Left Septal Spur, Mucous Retention Cyst of the Left Maxillary Sinus and Sinusitis

The Veteran's January 2004 military entrance examination did not note that he had any otitis media, tympanic membrane abnormality, right Eustachian tube dysfunction, deviated nasal septum with left septal spur, mucous retention cyst of the left maxillary sinus and sinusitis diagnoses or issues.  Therefore, it must be presumed - at least initially - that he did not have these conditions when entering service and, instead, was in sound physical health.  And, as explained, to rebut this presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by his service.  Wagner, supra.  


In this case, however, it is clearly and unmistakable that the Veteran had 
pre-existing otitis media, tympanic membrane abnormality (rupture not confirmed by objective evidence), Eustachian tube dysfunction, deviated nasal septum with left septal spur, mucous retention cyst of the left maxillary sinus and sinusitis.  Although these disabilities were not noted at the time of his entry into service, his service treatment records (STRs) reveal he was referred to a civilian ear, nose and throat (ENT) physician, Dr. DSD, in May 2004 after repeated complaints and treatment for recurrent ear infections and sinusitis.  Keep in mind the Veteran had just entered service in February 2004, so that was only some 3 months later.  The provider noted the Veteran had recurrent otitis media of the right ear and diseased and hypertrophied tonsils.  Sinus x-ray showed a large globulomaxillery cyst of the left maxillary sinus measuring approximately three to four centimeters in diameter.  A nasopharyngoloaryngoscope was done and confirmed these findings with swelling in and around the right Eustachian tube.  Microscopic examination of the ear revealed a very flaccid tympanic membrane indicative of the problem being of long-standing nature rather than of recent origin.

A March 2005 computerized tomography (CT) of the Veteran's sinuses showed a mild S-shaped nasal septum deviation and a small left-sided nasal spur measuring three millimeters.  The turbinates were within normal limits.  Frontal sinuses were clear.  There was mild ethmoid sinus disease, mild mucosal thickening in the right maxillary sinus, and a 3.2 centimeter left maxillary sinus retention cysts.  The bony structures were normal.  A March 2005 report of medical assessment indicated chronic Eustachian tube dysfunction and right ear and sinus symptoms.  The Veteran's head CT showed septal deviation and left maxillary sinus mucous retention cyst.  It was not considering disabling.  He was referred to a VA ENT.

The Veteran had the ENT consultation in November 2005, so after his discharge from service in June 2005.  He reported ear problems even as a child, so well before beginning is service.  The June 2006 VA sinus examiner diagnosed a deviated nasal septum with left septal spur and inferior turbinate hypertrophy.  This examiner indicated that, given the lack of trauma while in the military service, it was very unlikely the Veteran had developed this condition in the recent past.  Rather, it was more likely that he had had this bony nasal configuration throughout his life.  The nasal septal deviation was considered unrelated to his time in service.  He was also diagnosed with partial left maxillary sinus opacification consistent with mucous retention cysts.  The examiner indicated these findings were uncovered during the Veteran's time in service, however, it was less likely than not they were associated with his service.

After reviewing this collective body of evidence, the May 2013 VA examiner found that the otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, deviated nasal septum, mucous retention cyst of the left maxillary sinus and sinusitis were not incurred and/or did not originate during or owing to the Veteran's service.  The examiner determined the status of the Veteran's large left maxillary sinus mucous cyst was less likely than not to have been absent prior to active duty only to then develop and create the cascade of events described by the civilian ENT, Dr. DSD, in 2004.  This VA examiner concluded the Veteran's otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, deviated nasal septum, mucous retention cyst of the left maxillary sinus and sinusitis clearly and unmistakably existed prior to his service.

A June 2013 ENT opinion indicates the Veteran's main and underlying problem was chronic intermittent Eustachian tube dysfunction and described it as his "Achilles' Heel."  This examiner, like the others, found it existed prior to service.  The deviated nasal septum was also determined to have existed prior to service.  There was no history of nasal trauma.  The current status of the septum existed prior to service and was associated with normal growth.  The left maxillary sinus retention cyst, though of undetermined duration, was noted on x-ray in May 2004, just a few months after the Veteran's enlistment into service.

As such, the STRs, the Veteran's statements made to medical professionals in the course of his evaluation and treatment, and the post-service evidence clearly and unmistakably show that his otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, and deviated nasal septum with left septal spur, mucous retention cyst of the left maxillary sinus, and sinusitis existed prior to his service.  These disorders did not incept during his service.  According to 38 C.F.R. § 3.303(c) (preservice disabilities noted in service), there are occasions like here when a disorder was noted so relatively soon after beginning service that it clearly and unmistakably must have pre-existed service.  This VA regulation states there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with the principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they preexisted service.

During the Veteran's November 2012 hearing before the undersigned judge, he essentially asserted that his conditions became symptomatic in service and were aggravated by his boot camp and Navy Seabees training, including, but not limited to drilling requirements, pressure placed on his ears from jumping and diving from a platform, swimming long distances, and inhaling gases during gas-chamber exercises.  See e.g. BVA Transcript at 14, 16.

The Veteran is certainly competent to report symptoms such as ear and sinus pain and pressure, nasal stuffiness and drip, as these symptoms are readily identifiable and do not require medical expertise to diagnose.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, his testimony is corroborated by his STRs showing numerous complaints of, and treatment for, otitis media, acute sinusitis, chronic colds, and ear, throat, and head pain.

The additional question, however, is whether there is clear and unmistakable evidence, not just of his conditions pre-dating his service, but also showing there was no appreciable increase in their severity during or owing to his service or that any increase was due to the natural progression of the disorder.  See Wagner, supra.  Importantly, this increase in disability must be a permanent increase, and not a temporary flare-up of the disease in order for service connection to be warranted.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  To reiterate, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The STRs show the Veteran began seeking treatment as early as March 2004 for a bulging, right tympanic membrane with erythema.  That was the month after beginning his service in February 2004.  The impression was right otitis media.  Follow-up a day later revealed right otitis media with early acute sinusitis.  In April 2004, he complained of right ear pressure and there was a question of tympanic membrane perforation; however, no perforation was documented.  He was treated later in April 2004 for sinusitis and chronic colds.  

The Veteran was referred to a civilian ENT doctor, Dr. DSD, in March 2004.  The provider noted the Veteran had recurrent otitis media of the right ear and diseased and hypertrophied tonsils.  Sinus x-ray showed a large globulomaxillery cyst of the left maxillary sinus measuring approximately three-to-four centimeters in diameter.  Dr. DSD surmised this was most likely acting as the nidus of the infection that was secondarily infecting the tonsils that were swelling and causing closure of the Eustachian tube on the right side.  A nasopharyngoloaryngoscope was done and confirmed these findings with swelling in and around the right Eustachian tube.  Microscopic examination of the ear revealed a very flaccid tympanic membrane indicative of the problem being of long-standing nature.  Upon Valsalva maneuver, the Veteran was barely able to force air through the Eustachian tube, and when it filled the middle ear, the tympanic membrane came off of the promontory then bulged into the ear canal, also indicating an extremely stretched tympanic membrane.  The provider planned on trying to get the acute problem under control with nasal antral lavages, injections of Depo-Medrol, Kenalog, and Lincocin, and placing the Veteran on Augmentin and Mucinex.  

The Veteran was advised that, when the then current problem was clear, he should undergo a surgical procedure to remove the cystic mass from his left antrum, remove his tonsils and adenoids, and put a temporary tube in his right tympanic membrane to allow it to tighten up.  

STRs dated in May 2004 show follow-up for right ear and throat pain.  There was a question of possible healing perforation, but the tympanic membrane was intact.  In June 2004, the Veteran had positive fluid in the right tympanic membrane.  In August 2004, he had greater than one-year history of recurrent right ear infection.  The tympanic membranes were clear bilaterally.  There was a nasal septal deflection to the right tonsils.  His diagnosis was asymptomatic Eustachian tube dysfunction.  Again, a March 2005 CT of the sinuses showed a mild S-shaped nasal septum deviation and a small left-sided nasal spur measuring three millimeters.  However, the turbinates were within normal limits and frontal sinuses were clear.  There was mild ethmoid sinus disease, mild mucosal thickening in the right maxillary sinus, and a 3.2 centimeter left maxillary sinus retention cysts.  The bony structures were normal.  A March 2005 report of medical assessment showed chronic Eustachian tube dysfunction and right ear and sinus symptoms.  The Veteran's head CT showed septal deviation and left maxillary sinus mucous retention cyst, but this was not considering disabling.  

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

The Veteran's military service ended in June 2005.

Post-service, the June 2006 VA sinus examiner diagnosed deviated nasal septum with left septal spur and inferior turbinate hypertrophy.  The nasal septal deviation was not considered related to or the result of the Veteran's time in service because of the lack of precipitating trauma while in service.  Rather, this condition was more likely due to him having this bony nasal configuration throughout his life.  An additional diagnosis was partial left maxillary sinus opacification consistent with mucous retention cysts.  The examiner indicated these findings were uncovered during the Veteran's time in service, but that they were less likely than not associated with his service.  The examiner found no complaints or incapacitation described by the Veteran that could be attributed to this.  The Veteran also described a history of sinus complaints that had improved with antibiotic treatment and occasional as-needed Flonase use.  He was unable to describe the number of sinus infections.  Then currently on physical examination and radiographically there was no evidence of ongoing sinus infections.  In addition, the complaints of left frontal headache with occasional extension in the maxillary sinuses that had improved with as-needed Flonase use or somewhat apparent Flonase use and over-the-counter pain killers was atypical for a chronic sinusitis; therefore, according to that examiner, the Veteran's claim for sinusitis was not likely related to his service.  

The June 2006 ENT examiner diagnosed right Eustachian tube dysfunction without evidence of tympanic membrane perforation or middle ear disease either then currently or during the Veteran's service.  The examiner indicated it was mere speculation that the Veteran at any point in time had a tympanic membrane perforation and it was not likely that his Eustachian tube dysfunction was related to his service.  There was no evidence of middle ear disease on physical examination that particular day.  

The May 2013 VA examiner indicated that the otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, deviated nasal septum, mucous retention cyst of the left maxillary sinus, and sinusitis were aggravated by the Veteran's early military service.  However, from the examiner's subsequent statements it is clear that he was not using that term by its legal definition (increase in severity beyond the natural progression of the disease), but simply indicating the conditions became symptomatic during service, as the Veteran also has alleged.  Notably, though, that examiner indicated that sinus retention cysts do not result in expansion and thinning of the bony sinus walls and that such cysts were present in 
8-to-30 percent of patients undergoing sinus imaging per study results and usually did not cause symptoms or compress surrounding structures unless very large and causing mechanical obstruction of a sinus.  The examiner referenced one study that found cysts greater than 20 millimeters and bilateral cysts were more likely to progress over time and cause symptoms, which was more likely than not what had happened with the Veteran.  His pre-exising maxillary sinus retention cyst had progressed over the first few months of his military service to cause symptoms.  But the examiner additionally explained that most cysts did not change significantly over time, did not require serial imaging, and did not necessitate surgical removal, which was the case for this Veteran.  Indeed, there was no change in the size of the cyst according to CT scans in 2004 in comparison to those in 2005.  

A June 2013 ENT opinion indicates the Veteran's main and underlying problem was chronic intermittent Eustachian tube dysfunction - described as his "Achilles' Heel."  This examiner found it existed prior to service with flare-ups.  Flare-ups lead to otitis media and the associated hearing loss with tinnitus.  But mere temporary or intermittent flare-ups of the pre-existing condition during service are insufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis, 276 F.3d at 1346.  Evidence of the Veteran being asymptomatic at entry into service, as is the case here, with just a temporary exacerbation of symptoms during his service, is not tantamount to aggravation of his pre-existing disability.  Green, 1 Vet. App. at 323. 

The June 2013 examiner stated that management of the Veteran's Eustachian tube dysfunction would be with frequent Valsalva maneuvers and/or surgical intervention with myringotomy and pressure equalizing tube, but the latter was not indicated due to the resolution of his otitis media, normal appearing tympanic membranes and normal Valsalva.  This examiner found no documentation of otorrhea or perforation.  This examiner observed the Veteran had a temporary retracted tympanic membrane onto the promontory, but that blew out on Valsalva.  This examiner also observed the right tympanic membrane has appeared normal according to several examiners and specialists.   This examiner further found that the current status of the septum existed prior to service and was associated with normal growth and some degree of nasal septal deviation; this was the usual finding even in asymptomatic individuals.  Consequently, the condition ultimately was found not likely service connected.

This examiner observed otitis media and tympanic membrane changes/appearance were found to have resolved spontaneously with normal appearances on physical examinations up to about five years after the Veteran's discharge from the Navy.  This examiner indicated that several observers, including ENT specialists, had noted the normal appearance of the tympanic membranes after the protracted acute otitis media with extended healing, progression through the otitis media with effusion to resolution normal states of healing.  The Veteran had no surgical interventions, although they were discussed.  The otitis media and tympanic membrane issues were not likely service connected.  The left maxillary sinus retention cyst was of undetermined duration and first noted on x-ray in May 2004.  The examiner pointed out that, on CT scan in March 2005, there was no apparent change in size of the cyst.  He explained that most antral retention cysts were asymptomatic and concluded the left maxillary sinus retention cyst was not likely service connected.  

A July 2013 addendum to the May 2013 report further indicates that the Veteran was able to breathe fully from both nostrils during the May 2013 exam.  There was no abnormal anatomy noted on intranasal exam and the examination of his throat was normal.  The diagnosis of maxillary sinus cyst was an indication of subacute or chronic sinusitis, e.g., an infection of some nature.  Likely this cysts acted as a source or conduit to recurrent otitis media with Eustachian tube involvement.  The examiner noted the Veteran had allergic rhinitis (not service connected) that could also aggravate the above relationships when allergy season was present and/or mucosal allergic responses were active.

The Veteran has sought VA outpatient treatment since his discharge from service for various ear and sinus complaints as noted by the aforementioned examiners.  In pertinent part, however, he had a negative ENT examination in March 2008 with normal appearing tympanic membranes.  In May 2008 he again had an essentially negative exam.  A June 2008 entry shows that a history of otitis media had resolved.  His tympanic membranes were clear in July 2008, May 2009 and October 2010.

No pre-existing condition was noted upon the Veteran's entry into service, and so it must be presumed initially that he entered service in sound physical health.  But, as explained, this presumption is rebuttable - assuming there is clear and unmistakable evidence both of the condition's pre-existence and that it was not aggravated during or owing to his service, which, again, means chronically or permanently worsened beyond its normal progression, not just temporarily exacerbated or manifested by an acute flare up of symptoms.  This presumption of soundness has been rebutted in this instance.  The government has met its burden and shown that the medical evidence establishes both that the Veteran's disability was clearly and unmistakably pre-existing and that it was not chronically aggravated by his service.  

Notably, the government may show a lack of aggravation by establishing there was no increase in disability during service.  38 U.S.C.A. § 1153.  There must be a permanent increase in disability, not just in the frequency of symptoms during that time period in order to warrant service connection on the basis of aggravation.  The Veteran's credibility as to the increased frequency of symptoms during service and after his discharge is not in doubt; however, no permanent increase in disability is shown as by the evidence delineated above.  There is no evidence to the contrary.  

Most of the doctors who have commented have affirmed the Veteran clearly and unmistakably had pre-existing otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, deviated nasal septum with left septal spur, mucous retention cyst of the left maxillary sinus, and sinusitis.  And although he had an increase in his symptoms during his service, the evidence of record, including his personal statements, clearly and unmistakably shows there was no chronic or permanent increase in underlying disability.  As there was no permanent increase in disability, the Board need not discuss whether any increase was due to the natural progression of the pre-existing condition, although the VA examiners who have commented have intimated that is what occurred.  38 U.S.C.A. § 1153.


Since the Veteran's otitis media, tympanic membrane abnormality, Eustachian tube dysfunction, deviated nasal septum with left septal spur, mucous retention cyst of the left maxillary sinus, and sinusitis, clearly and unmistakably pre-existed service and was not permanently aggravated during service, service connection is not warranted.  

Tinnitus

The Veteran additionally contends he is entitled to service connection for tinnitus.  Specifically, in his substantive appeal and November 2012 hearing testimony, he alleged that during boot camp, and while training to be a Seabee, he jumped off a ten-foot platform into the water and felt his ears pop and a lot of pressure in his ear.  He asserts he then began experiencing tinnitus.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

To ultimately have probative value, however, his lay testimony concerning when he purportedly began experiencing tinnitus, and how long he has, also must be credible, so not just competent, and weighed in relation to the other evidence of record.  Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

To obtain medical comment concerning the origins of his tinnitus, the Veteran underwent a VA audiological evaluation in June 2006, which confirmed he had unilateral, nonpulsatile, constantly present, high-pitched tinnitus in his right ear.  As such, he at least has established he has this claimed condition, if not in both ears (bilaterally) then for sure in at least one (unilaterally).  There still has to be attribution of this disease to his military service, however, to in turn warrant the granting of service connection for this disability.

Concerning the important element of in-service incurrence of a relevant disease or injury, the Veteran sought treatment on numerous occasions between February 2004 and May 2005 (so during his service) for complaints pertaining to his ears; however, he never complained of tinnitus.  Moreover, he never reported the diving/jumping incident to medical personnel, and it has not otherwise been objectively confirmed.  The Board finds that his statements made in the context of the contemporaneous evaluations between 2004 and 2005 are more credible than his statements made for compensation purposes long after the fact.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803 (4)(recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The report of a February 2004 audiogram from service notes the Veteran was routinely exposed to noise, but once again there were no consequent complaints of tinnitus in service and there has been no evidence since establishing this disease was directly incurred in service, including owing to noise exposure and resultant injury (acoustic trauma), or even that it initially manifested to a compensable degree within a year of the Veteran's discharge from service to warrant presuming it was incurred during his service.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.303(d), 3.307, 3.309(a).  

A CAVC Decision - Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015) - held that Tinnitus is an "organic disease[] of the nervous system" under 38 C.F.R. § 3.309(a) and therefore, like sensorineural hearing loss, subject to presumptive service connection.  Relying on VA Training Letter 10-02 (TL 10-02) for the presumption that tinnitus is related to noise-induced hearing loss, the Appellant asserted that tinnitus fell within the presumptive conditions delineated as "[o]ther organic diseases of the nervous system" found in 38 C.F.R. § 3.309(a).  Relying on Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Secretary countered that "under 38 C.F.R. § 3.303(b) and § 3.309(a), as a matter of law 'tinnitus is not a disease for which a claimant can establish entitlement to benefits by demonstrating chronicity and continuity of symptomatology.'"  The Court however held that tinnitus was a disease, rather than merely a symptom, as suggested by TL 10-02, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  In so finding, the Court relied, in part, on the fact that the majority of Board decisions post-Walker that have considered the issue have determined that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  


Notably, the Court also found that the Board had improperly relied on the lack of medical evidence of diagnosis of or treatment for tinnitus until many years after service, because the Board had failed "establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  The Court also ruled that the Board had improperly relied on the fact that the Appellant had not filed a service connection claim for tinnitus prior to 2009 (despite earlier VA claims), without explaining why the tinnitus claim would have been expected earlier.

Here, though, on the many occasions he was seen and evaluated in service, it was for conditions affecting the Veteran's ears (like tinnitus does).  So it just stands to reason that, had he in fact been experiencing tinnitus as he now claims, he would have reported this and it, in turn, would be documented in his STRs.  Clearly, however, it is not, so the Board is left to conclude he was no experiencing tinnitus while in service, although he now alleges he was.

Consider also that the June 2006 VA examiner's opinion is not probative of the matter on appeal as it internally inconsistent, first noting that tinnitus was related to service and then conversely that it was not related.  The only other comment was that the tinnitus did not impact the Veteran's activities of daily living.  

The Board instead places a lot of probative weight on the June 2013 VA ENT examination and finds that it is persuasive evidence that no direct nexus exists between the Veteran's current tinnitus and his service, including any noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully-informed decision).

The June 2013 VA examiner noted the Veteran had tinnitus and indicated, in pertinent part, that it was usually a manifestation of auditory pathway dysfunction.  The examiner further noted that tinnitus may be associated with musculo-skeletal problems, anxiety, depression, medications, and other conditions.  

This examiner explained that, if tinnitus was associated with noise exposure or head trauma, it would be expected to occur proximally to the insulting event, which is not the case here.  When this examiner addressed the Eustachian tube dysfunction, he noted that flare ups lead to associated hearing loss with tinnitus.  He also noted that, during episodes of otitis media, tinnitus would be expected, but this would be a temporary condition and not service connected.  Service connection for hearing loss was previously denied in an April 2013 decision and service connection for Eustachian tube dysfunction and otitis media has been denied earlier in this decision.  Consequently, even accepting the Veteran experiences tinnitus secondary to those conditions, it cannot be service connected by way of them because they are not service-connected disabilities.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Most importantly, this examiner explained the basis for the opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Also, the examiner has demonstrated knowledge of specialized medical principles in accordance with his status as an ENT specialist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds weight to his probative medical opinion.  The specialist had access to and indicated a review of the Veteran's claims file, which includes important documents such as his service treatment and personnel records.  As such, the Board is satisfied that the ENT specialist comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence connecting this disease to any other aspect of his service. 


It is permissible in the circumstances presented for the Board to favor the VA examiner's opinion over the Veteran's lay opinion regarding the origins or cause of his tinnitus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).

It follows that the totality of the evidence does not show that the Veteran's tinnitus is causally related to his active service such that service connection may be established on a direct-incurrence basis.  There equally is not the required indication of this condition's presence to a compensable degree within the initial post-service year to alternatively warrant presuming it was incurred during his service, nor is there otherwise competent and credible indication it is due to his service.  Consequently, the Board finds that the preponderance of the evidence is against this claim for service connection for tinnitus.  Thus, while mindful of the benefit-of-the-doubt doctrine, this rule is not for application and the benefits sought on appeal for tinnitus must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claims of entitlement to service connection for otitis media, a tympanic membrane abnormality (claimed as a rupture), right Eustachian tube dysfunction,
deviated nasal septum with a left septal spur, mucous retention cyst of the left maxillary sinus and sinusitis are denied. 

The claim of entitlement to service connection for tinnitus also is denied.


REMAND

As noted in the prior April 2013 remand, the Board determined that the claim for service connection for a back disorder warranted further development.  Specifically, the Board found that the prior report of VA examination of the Veteran's back was inadequate to decide this claim.  

Notably, since that November 2005 back examination, the Veteran had been diagnosed with seronegative spondyloarthropathy.  But the Board found there were no opinions of record addressing whether this condition affected his back and whether such disability, in turn, was related to his service.  Additionally, the Board noted he had raised a claim for secondary causation in February 2011 and no medical professional had considered whether a relationship existed between the Veteran's back disability and his service-connected foot disability.  Thus, the Board ordered a new examination of the Veteran and asked the examiner to determine the nature and etiology of the Veteran's back disability, including in terms of whether any back disability was related to (caused or aggravated by) the service-connected bilateral foot disability.  


The requested back opinion was rendered in May 2013.  The VA examiner opined that the current low back condition of mild degenerative disc disease was not related to the Veteran's bilateral foot disability; however, the examiner did not address whether the bilateral foot disability alternatively is aggravating the Veteran's back condition, meaning chronically worsening it beyond its natural progression.  

Two opinions are required for secondary service connection claims:

1. Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

As already alluded to, aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.


The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and, to do so, the Board must obtain an addendum opinion from the May 2013 VA examiner concerning the additional possibility of aggravation, so the Veteran is afforded every possible consideration.  

Accordingly, this remaining claim is REMANDED for the following still additional development:

1.  Obtain an addendum opinion from the VA examiner who rendered the May 22, 2013, opinion concerning the Veteran's back condition, if available.  Otherwise the opinion must be rendered by someone with the qualifications needed to comment.  

Whomever designated is asked to please provide an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back condition of mild degenerative disc disease, even if not caused, alternatively is being chronically aggravated by his service-connected bilateral foot disability, meaning permanently worsened beyond the natural progression of the disease. 

It is mandatory the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this but more importantly specifically discuss why an opinion cannot be provided without resorting to mere speculation.  

2.  Ensure the examiner's opinion is responsive to this determinative issue of secondary causation, so including the additional possibility of aggravation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


